Citation Nr: 0730994	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-30 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a low back disability.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to March 
1976 and also from February 1977 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).  The claims were 
originally denied in a rating decision from the Portland, 
Oregon RO; the veteran has subsequently moved and the Phoenix 
RO is handling the case.

In August 2006, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by a September 1994 rating decision.  The veteran was 
notified of this decision and of his appeal rights at that 
time and did not appeal the decision.  It was held that he 
had not submitted evidence showing any complaint or treatment 
of a low back disability while in service.

2.  The evidence received since the September 1994 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for low back disorder, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The record lacks competent evidence that the veteran had 
a low back injury in service, or has a continuing low back 
disability since service.  

4.  The veteran does not have PTSD based upon a verified in-
service stressor.  


CONCLUSIONS OF LAW

1.  A September 1994 decision denying the veteran's claim for 
entitlement to service connection for a low back disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.201, 20.302 (2006).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for low back disability 
has been received since the September 1994 decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The veteran's claim regarding his low back disability is a 
previously-denied claim, and thus the holding in this case 
would apply to this claim.  The notice to the veteran did not 
include proper notice as required by Kent.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran's claim is being reopened due to the submission of 
new and material evidence, and the RO's failure to inform the 
veteran of the evidence needed to reopen his claim is 
harmless error.  

Regarding the veteran's claims for service connection, by 
letters dated in October 2003 (PTSD) and April 2004 (low 
back), which were before initial consideration of the claims, 
VA advised him of the essential elements of the VCAA.  In 
these letters, VA informed the veteran of the types of 
evidence needed in claims for service connection.  VA also 
told him that it would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claims, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notification letters did not 
inform the veteran of the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, supra.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  
Furthermore, the veteran was given notice as to degrees of 
disability and effective dates in a March 2006 letter, issued 
the same month as the Court's decision in Dingess/Hartman.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, Social Security Administration records, 
hearing transcripts, a PTSD questionnaire, service personnel 
records, and service medical records.  VA examinations were 
provided in connection with these claims.  The Board finds 
that reasonable efforts have been made to assist the veteran 
in obtaining evidence.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II. New and Material Evidence

Initially, the Board notes that the veteran's claim to reopen 
dates back to February 2000 when he submitted a claim to 
reopen his previously denied low back claim.  A duty to 
assist letter was sent to the veteran regarding this claim, 
but the veteran's file reflects that no other action was 
taken until the veteran filed another claim in 2003.  
Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed except as may be 
otherwise provided by regulation.  The exception to this rule 
is described under 38 U.S.C.A. § 5108, providing that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a rating decision has been 
issued, absent the submission of new and material evidence, 
the claim cannot be reopened or adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was amended during the appeal period.  However, this 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the veteran's claim to reopen was filed 
back in February 2000.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

At the time of the 1994 denial of service connection for a 
low back disorder, the evidence of record consisted of the 
veteran's service medical records, a June 1994 VA examination 
report, and the veteran's application for compensation 
benefits.  The service medical records showed no reports of 
any diagnosis or treatment related to a low back injury.  The 
VA examination showed that the veteran at that time had 
slight L1-L2 narrowing with old anterior compression of T12.  
The diagnosis was chronic low back pain secondary to low back 
injury with disk space narrowing, symptomatic.  

The claim was denied due to there being no evidence of injury 
to the low back in service.  The veteran was notified of the 
denial in September 1994, but did not file a timely notice of 
disagreement.  The Board is aware that the notification to 
the veteran was returned to VA because the veteran had moved 
without leaving a forwarding address.  The veteran did not 
inform VA of his new address before moving, and there is no 
indication that VA sent the notification to an incorrect 
address.  In fact, the address the notification was sent to 
was the same address listed by the veteran in his claim for 
service connection, and the same address to which the 
notification of the VA examination (which the veteran 
appeared for) was sent.  Additionally, the notification was 
also sent to the veteran's representative.  The Board finds 
that as the veteran did not timely perfect an appeal to the 
September 1994 rating decision, the denial of service 
connection for low back disorder is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.302.

Since the 1994 decision, the veteran has submitted VA 
treatment reports, and private medical evidence showing post-
service treatment for low back disability.  While this 
evidence does not directly show an injury in service, the 
veteran has previously produced evidence showing he fell from 
a window and down some stairs while in service.  That 
evidence did not show any treatment related to the veteran's 
back as a result of those accidents.  This new evidence could 
help to further identify sequelae from in-service injuries.  
Thus, the Board finds that this evidence, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001); see also Hodge, 
supra.  Accordingly, the claim is reopened.

III. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence, and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the alleged 
stressor is not combat related, then the claimant's lay 
statements, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must 
contain evidence that corroborates the statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also Zarycki, 6 Vet. 
App. at 98, Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Low Back Disability

The veteran asserts that he has a low back disability caused 
by an injury sustained while serving on active duty in the 
United States Army.  He contends that he hurt his back in 
service when he fell out of a two story window or when he 
fell down a flight of stairs.  

The veteran's most recent VA examination, from October 2003, 
shows a diagnosis of lumbar disc disease, symptomatic, with 
objective evidence of radiculopathy bilaterally.  Other 
competent medical evidence also shows current low back 
disability.  Since the veteran has submitted evidence of a 
current low back disability, the remaining question is 
whether or not the current low back disability is related to 
a period of active military service.  

The veteran has two periods of active military service; he 
first served in the U.S. Army from February 1974 to March 
1976, and then in the U.S. Navy from February 1977 to March 
1978.  He asserts that his disability stems from an injury or 
injuries that occurred during his first period of active 
military service.  

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran's current low back disability is related to a period 
of active military service.  Service medical records from 
both of the veteran's periods of active military service do 
not show a diagnosis or treatment related to any low back 
injury or disability.  At the veteran's February 1976 
separation examination (from the Army), he reported that he 
had not had and did not have any recurrent back pain.  The 
examination report showed a normal clinical examination of 
the veteran's spine.  No defects relating to the veteran's 
lower back were reported.  The same is true for the veteran's 
February 1977 Navy entrance examination.  An undated 
separation processing examination, showing the veteran's 
organization as being a U.S. Navy ship, also shows a normal 
clinical evaluation of the veteran's spine and reports no 
defects relating to the veteran's lower back.  

The veteran's service medical records do contain reports 
showing that the veteran fell out a window and fell down some 
stairs.  However, these reports show that the veteran 
complained of right hip pain after his fall from a window, 
and wrist and hand pain after falling down stairs.  There is 
no report of any low back pain, or treatment or diagnosis 
relating to a low back injury, in any of the veteran's 
service medical records.  While the veteran now asserts that 
he injured his back in these accidents, at the time of the 
accidents, he did not report any problems relating to his 
back.  Furthermore, his separation examinations also show no 
problems relating to his lower back.  The Board finds the 
veteran's statements made contemporaneous to service, and 
medical treatment and diagnosis, more credible than his 
current assertions, which were made many years later.  There 
is no competent medical evidence of record that relates the 
veteran's current low back disability to his service.  

The first showing of any complaints of back problems is in 
the early 1990's, which is many years after the veteran's 
active military service and evidence against his claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  The Board also notes that a 
November 1995 VA treatment report shows that in January of 
that year, the veteran reported that he had a low back injury 
in the 1980's after heavy lifting (this would have been after 
his military service).  VA treatment reports from February 
1999 show that the veteran was working as a stone layer, and 
at that time had interscapular pain after hauling bricks in a 
wheelbarrow for 6 hours.  The veteran reported that this was 
not something that he does on a regular basis, but that he 
does lift weights.   At various times, including at his 
October 2003 VA examination, the veteran has reported that he 
worked in construction all his life.  Other records show that 
at times the veteran worked as a truck driver as well.  These 
records showing that the veteran was employed for a 
significant period of time in a position which required 
intensive physical activity are evidence against the claim. 

The veteran has stated that his low back pain began while in 
the service.  The veteran could render an opinion as to 
having pain, or any other common symptom of a low back 
disability, while he was in service.  However, as a lay 
person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Moreover, as explained above, the only 
medical evidence on file is against the claim and the Board 
finds the veteran's statements made in service more credible 
than his current assertions.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service low back disability, and a 
nexus between the post service diagnosis of lumbar disc 
disease and service.  Thus, service connection is denied, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B. PTSD

The veteran claims that he has PTSD caused by events in 
service.  He asserts that these events include: being hated 
by his entire company and being jumped by 4 men because he 
loved the military, being downtown near a military base and 
being beaten by two people, being refused entry into a second 
story exterior of a building resulting in a 2 story fall, 
being told to sign for military gear without inventory and 
then being charged with missing equipment, and Sergeants 
trying to court martial him.  

The veteran has been diagnosed with PTSD relating to 
childhood experiences, but there is no opinion of record 
diagnosing PTSD related to any of the veteran's claimed in-
service stressors.  The Board is aware that in December 2005, 
a social worker diagnosed the veteran with "PTSD chronic."  
In this report, there is no mention of any of the veteran's 
claimed in-service stressors; only his childhood 
difficulties.  As such, the Board finds that this is not a 
competent diagnosis of PTSD related to his service.  
Subsequent to this report, a physician diagnosed the veteran 
with "[rule out] PTSD, childhood trauma and may also be from 
service trauma."  The Board points out that this is not an 
actual diagnosis of PTSD.  Additionally, the Board notes that 
in the July 2006 VA mental health note showing this 
diagnosis, the physician also noted that as the veteran 
walked out the door he said that he did not think that the 
physician should write that possible PTSD is from childhood 
trauma because he thinks service experiences contributed 
substantially to the symptoms.  The note indicates that her 
explanation was that "since he has not been evaluated for 
service related PTSD it is not possible at this time to state 
definitively that symptoms are service related."  This 
explanation is not exactly accurate as the veteran was 
provided a VA examination for this purpose in October 2003.  
As such, it appears that the diagnosis made by this physician 
may not have taken into account this previous examination.  
In any event, the veteran has never been diagnosed with PTSD 
related to any of his claimed in-service stressors, by that 
physician, or by any medical professional.  

The veteran's October 2003 VA examination report showed Axis 
I diagnoses relating to alcohol, amphetamine, and 
polysubstance dependence, in remission in a controlled 
environment; polysubstance induced mood disorder; and 
polysubstance induced psychotic disorder.  This report is 
sufficiently detailed, and well reasoned.  The examiner 
opined that the veteran's emotional, social and vocational 
problems were the result of a personality disorder and the 
consequences of addictions and his own voluntary misconduct.  
The examiner specifically stated that "they are not due to 
military service.  He does not meet the diagnostic criteria 
for PTSD.  His mood disorder and psychotic disorder are 
sequelae of chronic substance dependance."  
 
The Board also notes that the veteran has not claimed that he 
engaged in combat, or claimed a combat related stressor.  As 
such, his lay statement alone is insufficient to establish 
the occurrence of any alleged stressor.  See Dizoglio, 9 Vet. 
App. at 166.  None of the veteran's claimed in-service 
stressors were able to be verified, besides a fall from a 2 
story window.  The veteran has been asked for more specific 
information to help VA in trying to verify his claimed 
stressors.  As noted above, no medical professional has ever 
diagnosed the veteran with PTSD related to a fall form a 
window during his service.  

Given the above, the veteran's claim for service connection 
for PTSD fails on the basis that all of the elements required 
for such a showing under 38 C.F.R. § 3.304(f) have not been 
met.  Thus, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 



ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for low back 
disability is granted.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


